Case: 22-50498     Document: 00516552953         Page: 1     Date Filed: 11/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-50498
                                Summary Calendar                            FILED
                                                                    November 21, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Marcos Juan Martin-Andres,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:22-CR-37-1


   Before Jolly, Jones, and Ho, Circuit Judges.
   Per Curiam:*
          Marcos Juan Martin-Andres appeals his conviction for illegal reentry
   and his sentence of 46 months of imprisonment and three years of supervised
   release. He argues for the first time on appeal that his sentence exceeds the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50498      Document: 00516552953           Page: 2   Date Filed: 11/21/2022




                                     No. 22-50498


   statutory maximum because the enhanced penalty provisions of 8 U.S.C.
   § 1326(b) are unconstitutional.
          He has filed an unopposed motion for summary disposition and a
   letter brief correctly conceding that this issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998). See United States v. Pervis, 937
   F.3d 546, 553-54 (5th Cir. 2019). Martin-Andres states that he raised the
   issue only to preserve it for possible further review. Because summary
   disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969), Martin-Andres’s motion is GRANTED, and the
   district court’s judgment is AFFIRMED.




                                          2